DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. See argument below.
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At the time that the Application was filed, the claims contain subject matter which is not described in the 
“1. (Original) A liquid herbicidal composition comprising: a non-aqueous solvent system; at least one sulfonylurea herbicide; and at least one inorganic or C1-C12 organic lithium salt.”
The claims in the Application are broad with respect to:
“A liquid herbicidal composition,”
	“sulfonylurea herbicide” and 
	“inorganic or C1-C12 organic lithium salt.”
In the Specification at section titled “4.2 Liquid composition” the following liquid compositions are provided: “ The herbicidal composition of the invention is a liquid. By “liquid” is meant that the composition takes the form of a liquid at standard temperature and pressure. Suitable liquid compositions that can be used in the present invention include the oil-based liquid formulations defined in the "Catalogue of pesticide formulation types and international coding system", Technical Monograph No. 2, 6th Ed. May 2008, CropLife International. Exemplary liquid compositions for use in the present invention include a dispersible concentrate (DC), an emulsifiable concentrate (EC), the liquid part(s) of a solid/liquid (KK) or liquid/liquid (KL) combi-pack, an oil dispersion (OD), an oil miscible flowable concentrate (OF), an oil miscible liquid (OL), an oil-based soluble concentrate (SL), a spreading oil (SO), an oil-based ultra-low volume liquid (UL) or suspension (SU), or any other oil-based liquid not yet designated by a specific code in the CropLife monograph (AL). Of these, oil dispersions (OD), dispersible 
At the time of the application was filed the broad types of liquid composition
are not described in the instant application in a way as to reasonably convey to an Artisan in the relevant field that the inventor had possession of the claimed invention as a whole.

In the Specification at section titled “4.4  Lithium salt” the following lithium salts are provided: “The composition of the present invention comprises an inorganic or organic lithium salt. Preferably, the lithium salt has a molecular weight of250 or less. A molecular weight of 250 or less is preferred because it allows more lithium to be introduced to the formulation per unit weight of lithium-containing compound. This can improve sulfonylurea stability with reduced thickening of the sulfonylurea-containing composition itself. In this respect, the molecular weight of the lithium salt is preferably 200 or less, more preferably 150 or less, and even more preferably 100 or less. The fact that such lithium salts can stabilise a sulfonylurea in a non-aqueous system is surprising, more so when the lithium salt is not even dissolved in the composition but suspended therein. The inorganic lithium salt or the organic lithium salt can have more than one lithium cation (e.g. two, three or four lithium cations). The salt need not be one that is prepared by reacting lithium or a lithium-containing compound with the inorganic or organic acid. It suffices for the purpose of this invention that the salt is one containing one or more lithium cation components and one or more carboxylic acid anion components. The organic lithium salt is a salt of lithium and a C1-C12 organic acid. 
“C1-C12 organic acid” should be taken as a disclosure of an organic acid having each ofthe possible number of carbon atoms in the stated range: in this case, one, two, three, four, five, six, seven, eight, nine, ten, eleven or twelve carbon atoms. For the avoidance of any doubt, the carboxylic acid groups in the organic acid, as well as the carbon atoms in any substituent on the organic acid, are also counted when assessing the total number of carbon atoms in the organic acid. Lithium salts of small-chain fatty acids (C1-C5) or medium-chain fatty acids (C6-C12) are particularly preferred for the stability that they provide to the sulfonylurea but with reduced thickening effect on the liquid formulation. In this respect, small-chain fatty acids are most preferred. Preferably, the small chain fatty acid is a C1-C4 organic acid, more preferably a C1-C3 organic acid, and most preferably a Ci- or C2-organic acid. The organic acid may have one, two, three or more carboxyl groups. Derivatives ofthe organic acid are acids which are mono-, di-, tri or polysubstituted along the carbon chain or the cyclic structure. Examples of substituents of the organic acids ofthe invention include Ci-C6-alkyl, C2-C6-alkenyl, aryl, aralkyl and aralkenyl, hydroxymethyl, C2-C6-hydroxyalkyl, C2-C6-hydroxyalkenyl, aminomethyl, C2-C6-aminoalkyl, cyano, formyl, oxo, thioxo, hydroxyl, mercapto, amino, carboxyl or imino groups. Preferred substituents are Ci-C6-alkyl (e.g. methyl, ethyl, propyl), hydroxymethyl, hydroxyl, amino and carboxyl groups. Examples of organic acids that can be used for the lithium organic acid salt include, but are not limited to, formic acid, acetic acid, propionic acid, butyric acid, lactic acid, citric acid, isobutyric acid, valeric acid, isovaleric acid, lauric acid, capric acid, caprylic acid, caproic acid, pivalic acid, oxalic acid, malonic acid, salicylic acid, tartaric acid, succinic acid, glutaric acid, glyceric acid, glyoxylic acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, propiolic acid, crotonic acid, isocrotonic acid, elaidic acid, maleic acid, fumaric acid, muconic acid, citraconic acid, mesaconic acid, camphoric acid, phthalic acid (0-, m-, or p-), naphthoic acid, benzoic acid, toluic acid, hydratropic acid, atropic acid, cinnamic acid, isonicotinic acid, nicotinic acid, bicarbamic acid, 4,4'-dicyano-6,6'-binicotinic acid, 8-carbamoyloctanoic acid, 1,2,4-pentanetricarboxylic acid, 2-pyrrolecarboxylic acid, malonaldehydic acid, 4- hydroxyphthalamic acid, 1-pyrazolecarboxylic acid, gallic acid or propanetricarboxylic acid. It is particularly preferred to use the lithium salt of formic acid, acetic acid, propionic acid, fumaric acid, salicylic acid, citric acid, lactic acid, oxalic acid and/or tartaric acid, with formic acid, acetic acid, citric acid and oxalic acid being most preferred. The inorganic lithium salt is a salt of lithium and an inorganic acid. Exemplary inorganic acids include, but are not limited to, HAIO2, HAl(OH)4, H3ASO4, HAsC>2, H3ASO3, H3BO3, (HB02)n, H2B4O7, HB03, HBr03, HBr02, HBrO, HBr04, H2C03, H4CO4, H2C206, H2C04 (or H2CO3H2O2), HCIO3, HCIO4, HCIO2, HCIO, HONC, HOCN, HNCO, HI03, HIO (or IOH, HI04), H5I06, H4I209, HNO3, HN02, H3PO4, H5PO5, HPO3, H3PO3, H4P2O5, HP02, H3PO2, H4P206, H4P2O7, H2SO4, H2SO3, H2S2O3, H2S2O7, H2SO2, H2Sx06 (x=2-6), H6S06, H2S2O4, H2SO5, H2S208, HSO3CI, HSO3F, H2Si03 (or Si02.H20), H4Si04, H2Si205 (or Si02.H20), H4Si308, H6Si207 (or 2Si02.3H20), H[CHB„Cln], H2S, H2CS4, H2CS3, HCN, HSeCN, HSCN, HBF4, H2SiF6, HPF6, HF, HC1, HBr, and HI. Preferably, the inorganic lithium salt is a carbonate, a phosphate, a sulphate, or a halide (preferably, F or Cl). Fithium salts that are envisioned for use in the present invention include, by way of example, the following compounds: lithium acetate, lithium acetate dihydrate, lithium acetoacetate, lithium acetylacetonate, lithium iodoacetate, lithium 2-hydroxybutanoate, lithium molybdate, lithium titanate, lithium manganese oxide, lithium manganese dioxide, lithium iron phosphate, lithium zirconate, lithium iron oxide, lithium D-gluconate, lithium pentaborate, lithium bromide, lithium iodide, lithium chloride, lithium calcium chloride, lithium hydrogen carbonate, lithium carbonate, lithium citrate, lithium hydroxide, lithium manganate, lithium methionate, lithium oxalate, lithium monoxide, lithium oxide, lithium mono-orthophosphate, lithium orthophosphite, lithium silicate, lithium disilicate, lithium metasilicate, lithium sodium carbonate, lithium salt (E,E)-2,4- hexadienoic acid, dilithium fluorophosphate, dilithium fluorophosphite, lithium metaphosphate, trilithium phosphate, trilithium phosphite, lithium propanoate, lithium butanoate, lithium pentanoate, lithium hexanoate, lithium heptanoate, lithium octanoate, lithium nonanoate, lithium decanoate, lithium formate, lithium phosphate (dibasic, monobasic, tribasic), lithium salicylate, lithium-sodium phosphate, lithium sulfite, lithium sulfate, dilithium sulfite, lithium thiocyanate, lithium fluorosilicate, oxalic acid dilithium salt, lithium betahydropyruvic acid, lithium benzoate, cyclohexane acid lithium salt, lithium fluoride, lithium aluminate, lithium tetrafluoroborate, lithium thioacetate, F-glutamic acid monolithium salt, fumaric acid lithium salt, lithium trimethylsilanolate, lithium hydrogensulfate, lithium pyrophosphate, lithium dihydrogenphosphate, monolithium F-aspartic acid, lithium bromate, lithium periodate, monlithium salt D-saccharic acid, D-asparatic lithium salt, (R)-alpha-hyroxymethylaspartic acid lithium salt, lithium salt ethyl malonate, lithium salt lactic acid, dilithium thiosulfate, lithium dichloroacetate, lithium dimethylacetate, lithium diethylacetate, lithium dipropyl-acetate, lithium metaborate, lithium laurate, lithium caprate, lithium caprylate, lithium caproate, lithium tetraborate, lithium difluoride, lithium bismuthate, lithium borate, lithium chlorite, lithium hexametaphosphate, lithium hydrogenphosphite, lithium hydrogenselenite, lithium 5 hydrogensulfite, lithium hydrosulfite, lithium hypochlorite, lithium polyphosphate, lithium polyphosphite, lithium propionate, lithium pyrophosphate, lithium selenate, lithium thiosulfate, lithium thiosulfide, and lithium thiosulfite. It is to be understood that the above list includes analogues, homologues, isomers, enantiomers, hydrates and derivatives thereof.”
At the time of the application was filed the broad types of lithium salts
are not described in the instant application in a way as to reasonably convey to an Artisan in the relevant field that the inventor had possession of the claimed invention as a whole.
In the Specification at section titled “4.3  Sulfonylurea” the following Sulfonylurea herbicides are provided: “The liquid composition of the present invention comprises a sulfonylurea. The sulfonylurea is not particularly limited and can be any herbicidal sulfonylurea known in the art or described in the patent literature. For example, the sulfonylurea may be selected from the sulfonylureas listed in the 16th Edition of “The Pesticide Manual” (ISBN-10: 190139686X). By way of a general structure, the sulfonylurea may be a compound according to Formula (I) as described in WO 2007/027863 A2 (E.I. DuPont De Nemours and Company): wherein J is R13S02N(CH3)- or J is selected from the group consisting of J1-J15 in WO 2007/027863 A2 and wherein also in WO 2007/027863 A2: R is H or CH3; R1 is F, Cl, Br, NO2, C1-C4 alkyl, C1-C4 haloalkyl, C3-C4 cycloalkyl, C2-C4 haloalkenyl, C1-C4 alkoxy, C1-C4 haloalkoxy, C2-C4 alkoxyalkoxy, C02R14, C(0)NR15R16, S02NR17R18, S(0)nR19, C(0)R2°, CH2CN or L; R2 is H, F, Cl, Br, I, CN, CH3, OCH3, SCH3, CF3 or OCF2H; R3 is Cl, N02, C02CH3, C02CH2CH3, C(0)CH3, C(0)CH2CH3, C(0)-cyclopropyl, S02N(CH3)2, S02CH3, S02CH2CH3, OCH3 or OCH2CH3; R4 is Ci-C3 alkyl, C1-C2 haloalkyl, C1-C2 alkoxy, C2-C4 haloalkenyl; F, Cl, Br, NO2, CO2R14, C(0)NR15Ri6, S02NR17R18, S(0)nR19, C(O)R20 or L; R5 is H, F, Cl, Br or CH3; R6 is Ci-C3 alkyl optionally substituted with 0-3 F, 0-1 Cl and 0-1 C3-C4 alkoxyacetyloxy, or R6 is C1-C2 alkoxy, C2-C4 haloalkenyl, F, Cl, Br, C02R14, C(0)NR15R16, S02NR17R18, S(0)nR19, C(0)R2° or L; R7 is H, F, Cl, CH3 or CF3; R8 is H, Ci-C3 alkyl or pyridyl; R9 is Ci-C3 alkyl, C1-C2 alkoxy, F, Cl, Br, N02, C02R14, S02NR17R18, S(0)nR19, OCF2H, C(0)R2°, C2-C4 haloalkenyl or L; R10 is H, Cl, F, Br, Ci-C3 alkyl or C1-C2 alkoxy; R11 is H, CrC3 alkyl, CrC2 alkoxy, C2-C4 haloalkenyl, F, Cl, Br, C02R14, C(0)NR15R16, S02NR17R18, S(0)nR19, C(0)R2° or L; R12 is halogen, Ci-C4 alkyl or Ci-C3 alkylsulfonyl; R13 is CrC4 alkyl; R14 is selected from the group consisting of allyl, propargyl, oxetan-3-yl and Ci-C3 alkyl optionally substituted by at least one member independently selected from halogen, C1-C2 alkoxy and CN; R15 is H, Ci-C3 alkyl or Ci-C2 alkoxy; R16 is C1-C2 alkyl; R17 is H, Ci-C3 alkyl, C1-C2 alkoxy, allyl or cyclopropyl; R18 is H or Ci-C3 alkyl; R19 is Ci-C3 alkyl, Ci-C3 haloalkyl, allyl or propargyl; R is Ci-C4 alkyl, Ci-C4 haloalkyl or C3-Cs cycloalkyl optionally substituted by halogen; n is 0, 1 or 2; L is tetrazole ring, L1 is CH2, NH or O; R21 is selected from the group H and C1-C3 alkyl; X is selected from the group H, C1-C4 alkyl, C1-C4 alkoxy, C1-C4 haloalkoxy, C1-C4 haloalkyl, C1-C4 haloalkylthio, C1-C4 alkylthio, halogen, C2-C5 alkoxyalkyl, C2-C5 alkoxyalkoxy, amino, C1-C3 alkylamino and di(Ci-C3 alkyl)amino; Y is selected from the group H, C1-C4 alkyl, C1-C4 alkoxy, C1-C4 haloalkoxy, C1-C4 alkylthio, C1-C4 haloalkylthio, C2-C5 alkoxyalkyl, C2-C5 alkoxyalkoxy, amino, C1-C3 alkylamino, di(Ci-C3 alkyl)amino, C3-C4 alkenyloxy, C3-C4 alkynyloxy, C2-C5 alkylthioalkyl, C2-C5 alkylsulfinylalkyl, C2-C5 alkylsulfonylalkyl, C1-C4 haloalkyl, C2-C4 alkynyl, C3-C5 cycloalkyl, azido and cyano; and Z is selected from the group CH and N; provided that (i) when one or both ofX and Y is Cl haloalkoxy, then Z is CH; and (ii) when X is halogen, then Z is CH and Y is OCH3, OCH2CH3, N(OCH3)CH3, NHCH3, N(CH3)2 or CF2H. In Formula (I) above, the term "alkyl", used either alone or in compound words such as "alkylthio" or "haloalkyl" includes a straight-chain or branched alkyl, such as, methyl, ethyl, npropyl, /-propyl, or the different butyl isomers; "cycloalkyl" includes, for example, cyclopropyl, cyclobutyl and cyclopentyl; "alkenyl" includes straight-chain or branched alkenes such as ethenyl, 1-propenyl, 2-propenyl, and the different butenyl isomers; "alkenyl" also includes polyenes such as 1,2-propadienyl and 2,4-butadienyl; "alkynyl" includes straight-chain or branched alkynes such as ethynyl, 1-propynyl, 2-propynyl and the different butynyl isomers; "alkynyl" can also include moieties comprised of multiple triple bonds such as 2,5-hexadiynyl; "alkoxy" includes, for example, methoxy, ethoxy, «-propyloxy, isopropyloxy and the different butoxy isomers; "alkoxyalkyl" denotes alkoxy substitution on alkyl and examples include CH3OCH2, CH3OCH2CH2, CH3CH2OCH2, CH3CH2CH2CH2OCH2 and CH3CH2OCH2CH2; "alkoxyalkoxy" denotes alkoxy substitution on alkoxy; "alkenyloxy" includes straight-chain or branched alkenyloxy moieties and examples include H2C=CHCH20, (CH3)CH=CHCH20 and CH2=CHCH2CH20; "alkynyloxy" includes straight-chain or branched alkynyloxy moieties and examples include HC^CCFEO and CFEC^CCFEO; "alkylthio" includes branched or straight chain alkylthio moieties such as methylthio, ethylthio, and the different propylthio isomers; "alkylthioalkyl" denotes alkylthio substitution on alkyl and examples include CH3SCH2, CH3SCH2CH2, CH3CH2SCH2, CH3CH2CH2CH2SCH2 and CH3CH2SCH2CH2; "alkylsulfinylalkyl" and "alkylsulfonylalkyl" include the corresponding sulfoxides and sulfones, respectively; other substituents such as "alkylamino", "dialkylamino" are defined analogously. In Formula (I) above the total number of carbon atoms in a substituent group is indicated by the "Ci-Cj" prefix where i and j are numbers from 1 to 5. For example, C1-C4 alkyl designates methyl through butyl, including the various isomers. As further examples, C2 alkoxyalkyl designates CH3OCH2; C3 alkoxyalkyl designates, for example, CH3CH(OCH3), CH3OCH2CH2 or CH3CH2OCH2; and C4 alkoxyalkyl designates the various isomers ofan alkyl group substituted with an alkoxy group containing a total of four carbon atoms, examples including CH3CH2CH2OCH2 and CH3CH2OCH2CH2. In Formula (I) above the term "halogen", either alone or in compound words such as "haloalkyl", includes fluorine, chlorine, bromine or iodine. Further, when used in compound words such as "haloalkyl", said alkyl may be partially or fully substituted with halogen atoms which may be the same or different. Examples of "haloalkyl" include F3C, CICH2, CF3CH2 and CF3CCI2. The terms "haloalkoxy", "haloalkylthio", and the like, are defined analogously to the term "haloalkyl". Examples of" haloalkoxy" include CF3O, CCI3CH2O, HCF2CH2CH2O and CF3CH2O. Examples of" haloalkylthio" include CC13S, CF3S, CC13CH2S and C1CH2CH2CH2S. For this invention, preferable sulfonylureas according to Formula (I) include those where X is selected from the group C1-C4 alkyl, C1-C4 alkoxy, C1-C4 haloalkoxy, halogen, di(Ci-C3 alkyl)amino and Y is selected from the group C1-C4 alkyl, C1-C4 alkoxy, and C1-C4 haloalkoxy. More preferably, X is selected from CH3, OCH3, Cl, OCHF2, and N(CH3)2 and Y is selected from CH3, OCH3, OCHF2 and OCH2CF3. Preferable sulfonylureas according to Formula (I) also include those where J is J-l, R1 is Cl, C02CH3, CO2C2H5, CH2CH2CF3, or 0CH2CH2C1, and R2 is H; J is J-l, R1 is C02CH3, and R2 is CH3; J is J-2, R3 is C02C2H5, OCH2CH3, or COC3-cycloalkyl, L1 is CH2, O, or NH, and R2 is H; J is J-5, R4 is CO2CH3, and R5 is H; J is J-6, R6 is CON(CH3)2, S02CH2CH3, or CF3, and R7 is H; J is J-10, R8 is CH3, R9 is C02CH3 and R10 is Cl. For the purpose of this invention, the sulfonylurea according to Formula (I), or any of the exemplary sulfonylureas mentioned herein, is to be understood as meaning all of the usual use forms in this technical field, such as acids, esters, salts and isomers. In this invention the salt includes acid-addition salts with inorganic or organic acids such as hydrobromic, hydrochloric, nitric, phosphoric, sulfuric, acetic, butyric, fumaric, lactic, maleic, malonic, oxalic, propionic, salicylic, tartaric, 4-toluenesulfonic or valeric acids. Also included are salts formed with organic bases (e.g., pyridine, ammonia, or triethylamine) or inorganic bases (e.g., hydrides, hydroxides, or carbonates of sodium, potassium, lithium, calcium, magnesium or barium). Preferred salts of the sulfonylureas according to Formula (I), or the exemplary sulfonylureas mentioned herein, include lithium, sodium, potassium, triethylammonium, and quaternary ammonium salts. Preferred esters for the purpose of this invention are the alkyl esters, in particular the C1-C10-alkyl esters, such as methyl and ethyl esters. Exemplary sulfonylureas according to Formula (I) that can be used for this invention include: amidosulfuron (,V-[[[[(4,6-dimcthoxy-2-pyrimdinyl )amino]carbonyl]amino]sulfonyl]-/Vmethylmethanesulfonamide), azimsulfuron (A-[[(4,6-dimethoxy-2-pyrimidinyl)amino]- carbonyl]-l-methyl-4-(2- mcthyl-2//-tctrazol-5-yl)-l //-pyrazolc-5-sulfonamidc), bensulfuron-methyl (methyl 2-[[[[[(4,6-dimethoxy-2- pyrimidinyl)amino]carbonyl]amino]- sulfonyl]methyl]benzoate), chlorimuron-ethyl (ethyl 2-[[[[(4-chloro-6-methoxy-2- pyrimidinyl)amino]carbonyl]amino]sulfonyl]benzoate), chlorsulfuron (2-chloro-/V-[[(4-mcthoxy-6-mcthyl-l ,3,5-triazin-2- yl)amino]carbonyl]benzenesulfonamide), cinosulfuron (/V-[[(4,6-dimcthoxy-1,3,5-triazin-2-yl)amino] carbonyl]-2-(2- methoxyethoxy)- benzenesulfonamide), cyclosulfamuron (N-[[[2-(cyclopropylcarbonyl)phenyl]amino]- sulfonyl]-N1 -(4,6- dimethoxypyrimidin-2-yl)urea), ethametsulfuron-methyl (methyl 2-[[[[[4-ethoxy-6-(methylamino)-l,3,5-triazin-2- yl]amino]carbonyl]amino]- sulfonyl]benzoate), ethoxysulfuron (2-ethoxyphenyl [[(4,6-dimethoxy-2-pyrimidinyl)- amino]carbonyl]sulfamate), flazasulfuron (Ar-[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]-3-(trifluoromethyl)-2- pyridinesulfonamide), flucetosulfuron (l-[3-[[[[(4,6-dimethoxy-2-pyrimidinyl)-amino]carbonyl]amino]sulfonyl]- 2-pyridinyl]-2-fluoropropyl methoxyacetate), flupyrsulfuron-methyl ((methyl 2-[[[[(4,6-dimethoxy- 2- pyrimidinyl)amino]carbonyl]amino]sulfonyl]-6-(trifluoromethyl)-3-pyridinecarboxylate), foramsulfuron (2-[[[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]amino]sulfonyl]-4- (formylamino)-Ar,Ar-dimethylbenzamide), halosulfuron-methyl (methyl 3-chloro-5-[[[[(4,6-dimethoxy-2- pyrimidinyl)amino]carbonyl]amino]sulfonyl]-l-methyl-lH-pyrazole- 4-carboxylate), imazosulfuron (2-chloro-Ar-[[(4,6-dimethoxy-2-pyrimidinyl)amino]- carbonyl]imidazo[ 1,2-a]pyridine-3-sulfonamide), iodosulfuron-methyl (methyl 4-iodo-2-[[[[(4-methoxy-6-methyl-l,3,5-triazin-2- yl)amino]carbonyl]amino]sulfonyl]benzoate), iofensulfuron (2-iodo-N-[[(4-methoxy-6-methyl-l,3,5-triazin-2- yl)amino]carbonyl]benzenesulfonamide), mesosulfuron-methyl (methyl 2-[[[[(4,6-dimethoxy-2- pyrimidinyl)amino]carbonyl]amino]- sulfonyl]-4-[[(methylsulfonyl)amino]methyl]benzoate), metazosulfuron (3-chloro-4-(5,6-dihydro-5-methyl-l,4,2- dioxazin-3-yl)-Ar-[[(4,6- dimethoxy-2-pyrimidinyl)amino]carbonyl]-1-methyl-lH-pyrazole-5- sulfonamide), metsulfuron-methyl (methyl 2-[[[[(4-methoxy-6-methyl-l,3,5-triazin-2- yl)amino]carbonyl]amino]sulfonyl]benzoate), nicosulfuron (2-[[[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]amino]sulfonyl]-Ar,Ardimethyl-3-pyridinecarboxamide), orthosulfamuron (2-[[[[[(4,6-dimethoxy-2- pyrimidinyl)amino]carbonyl]amino]sulfonyl]amino]-N,N-dimethylbenzamide), oxasulfuron (3-oxetanyl 2-[[[[(4,6-dimethyl-2- pyrimidinyl)amino]carbonyl]amino]sulfonyl]benzoate), primisulfuron-methyl (methyl 2-[[[[[4,6-bis(trifluoromethoxy)-2- pyrimidinyl]amino]carbonyl]amino]sulfonyl]benzoate), prosulfuron (N- [[(4-methoxy-6-methyl-l,3,5-triazin-2-yl)amino]carbonyl]-2-(3,3,3- trifluoropropyl)benzenesulfonamide), pyrazosulfuron-ethyl (ethyl 5-[[[[(4,6-dimethoxy-2- pyrimidinyl)amino]carbonyl]amino]sulfonyl]-1 -methyl- 1 //-pyrazolc-4-carboxylatc), rimsulfuron (N-[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]-3- (ethylsulfonyl)-2-pyridinesulfonamide), sulfometuron-methyl (methyl 2-[[[[(4,6-dimethyl-2- pyrimidinyl)amino]carbonyl]amino]sulfonyl]- benzoate), sulfosulfuron (Ar-[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]-2- (ethylsulfonyl)imidazo[1,2-a]pyridine-3-sulfonamide), thifensulfuron-methyl (methyl 3-[[[ [(4-methoxy-6-methyl-1,3,5-triazin-2- yl)amino]carbonyl]amino]sulfonyl]-2-thiophenecarboxylate), triasulfuron (2-(2-chloroethoxy)-Ar-[[(4-methoxy-6-methyl-l,3,5-triazin-2- yl)amino]carbonyl]benzenesulfonamide), tribenuron-methyl (methyl 2-[[[[Ar-(4-methoxy-6-methyl-l,3,5-triazin-2-yl)-Armethylamino]carbonyl]amino]- sulfonyl]benzoate), trifloxysulfuron (Ar-[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]- 3-(2,2,2- trifluoroethoxy)-2-pyridinesulfonamide), triflusulfuron-methyl (methyl 2-[[[[[4-dimethylamino)-6-(2,2,2-trifluoroethoxy)-l,3,5- triazin-2-yl]amino]carbonyl]amino]-sulfonyl]-3-methylbenzoate) and tritosulfuron (Ar-[[[4-methoxy-6-(trifluoromethyl)-l,3,5-triazin-2-yl]amino]carbonyl]-2- (trifluoromethyl)benzenesulfonamide). Other sulfonylureas (e.g. propyrisulfuron: 2-chloro-Ar-[[(4,6-dimethoxy-2- pyrimidinyl)amino]carbonyl]-6-propylimidazo[1,2-Z?]pyridazine-3-sulfonamide) that are mentioned in the art (e.g. WO 2014/018410 A1 (Dow Agrosciences; WO 2012/175899 A1 (Syngenta Ltd.)) can also be used for this invention.” At the time of the application was filed the broad types of sulfonylureas are not described in the instant application in a way as to reasonably convey to an Artisan in the relevant field that the inventor had possession of the claimed invention as a whole.
	The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether if there is adequate written description support for the genus of methods and means of achieving the claimed properties, the Specification is viewed for species that achieve the claimed results. "[T]he specification is required to demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 94 USPQ2d at 1170-1171. WO 2013174833 specification demonstrates that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species(oil dispersion formulation type, specific sulfonylurea and hydroxystearate stabilizer) sufficient to support a claim to the functionally-defined genus.
USPN 8501667 specification demonstrates that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species combination(stable water base herbicidal suspension formulation type, sulfonylurea herbicides active included specific sulfronyurea herbicides excluded, sulfonate types specified and alkali metal phosphate as inorganic salt type)  sufficient to support a claim to the functionally-defined genus. 
Response to Applicant’s Argument
	The Examiner maintains that the instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner maintains that the Applicant argues that the instant liquid herbicidal composition is specifically directed to one based on a non-aqueous solvent system and that the instant application provides data demonstrating that stabilization is improved regardless of if the sulfronylurea is suspended or dissolved in the organic phase. Applicant directs Examiner’s attention to instant Tables 1-9 the SU is suspended; in Table 11 SU is dissolved. The Applicant argues the stability data found in instant Tables 1-9 the SU is suspended; in Table 11 SU is dissolved; however, instant claims recite nothing in regards to stability or stabilization.
Applicant argues “As an initial matter, Applicant submits that Tables 1, 2-1, 2-2, 3, 4, 5-1, 5-2, 6-1, 6-2, 7, 8, 9, 10-1, 10-2, and 11 provide data for over 60 combinations of sulfonylureas, salts (both claimed lithium salts and comparative non-lithium salts), and non-aqueous solvent systems, which provide representative results to establish the functionality of the claimed genus of compositions. Applicant submits that there are sufficient number and representative examples of lithium salts and sulfonylureas presented in the specification to establish that Applicant was in possession of the claimed scope of invention of herbicidal sulfonylurea compositions as recited in claim 1.”
The Examiner would like to point regards of the over 60 combinations argued above by Applicant, improved stability has been demonstrated by the Applicant for the following combinations of sulfonyl ureas(SU) and Lithium organic salts or Lithium inorganic salts making Applicant’s claim to possession of the claimed scope of invention of herbicidal sulfonylurea compositions as recited in claim 1 unfounded. Improved stability has been demonstrated for the following combination Examples: 
The Examiner would like to point out that in Table 1 the only sulfonyl urea(SU) exemplified is iodosulfuron-methyl salt and that the only organic lithium salt exemplified is lithium acetate.
The Examiner would like to point out that in Table 2-1 the only sulfonyl urea(SU) exemplified is iodosulfuron-methyl salt and that the only organic lithium salt exemplified are lithium acetate, lithium formate, lithium citrate, lithium octanoate, lithium benzoate.
The Examiner would like to point out that in Table 2-2 the only sulfonyl urea(SU) exemplified is iodosulfuron-methyl salt and that the only inorganic lithium salt exemplified are lithium carbonate, lithium chloride, lithium sulphate.
The Examiner would like to point out that in Table 3 the only sulfonyl urea(SU) exemplified are metsulfuron methyl, halosulfuron, pyrazosulfuron ethyl, amidosulfuron, iodosulfuron-methyl salt and that the only organic lithium salt exemplified is lithium acetate.
The Examiner would like to point out that in Table 5-1 the only sulfonyl urea(SU) exemplified are foramsulfuron, chlorsulfuron, pyrazosulfuron ethyl, amidosulfuron, iodosulfuron-methyl salt and that the only organic lithium salt exemplified is lithium octanoate.
The Examiner would like to point out that in Table 7 adds lithium salicylate to the list of organic lithium salts exemplified.
In summary the Applicant has provided improved stability only for the organic lithium salts: lithium acetate, lithium formate, lithium citrate, lithium octanoate, lithium benzoate, lithium salicylate in combination with the named SU’s. The structures of these particular lithium organic salts are very simple Li in association with a relatively small carboxylic acid chain comprise of 1-8 carbon atoms or Li in association with a simple single phenyl carboxylic acid. 
However according to Applicant’s Argument as related to the specification, the Applicant maintains that the instant invention has possession to combination comprising the following Lithium organic salts in relation to claimed composition based on the data argued above or in the Specification Examples of Tables 1-9 and 11: 
The inorganic lithium salt or the organic lithium salt can have more than one lithium cation (e.g. two, three or four lithium cations). The salt need not be one that is prepared by reacting lithium or a lithium-containing compound with the inorganic or organic acid. It suffices for the purpose of this invention that the salt is one containing one or more lithium cation components and one or more carboxylic acid anion components. The organic lithium salt is a salt of lithium and a C1-C12 organic acid. Preferably, the organic lithium salt is a salt of lithium and a C1-C10 organic acid, more preferably a Ci-Cs organic acid, and even more preferably a C1-C6 organic acid. Salts of lithium and a C2-C10 organic acid, C2-C8 organic acid, C4-C10 organic acid, and C4-C8 organic acid are also contemplated and preferred. The organic acid may be saturated or unsaturated; it may be aliphatic, aromatic, or heterocyclic; and/or it may be straight-chained, branched or cyclic. As used herein, the use of terms such as
“C1-C12 organic acid” should be taken as a disclosure of an organic acid having each ofthe possible number of carbon atoms in the stated range: in this case, one, two, three, four, five, six, seven, eight, nine, ten, eleven or twelve carbon atoms. For the avoidance of any doubt, the carboxylic acid groups in the organic acid, as well as the carbon atoms in any substituent on the organic acid, are also counted when assessing the total number of carbon atoms in the organic acid. Lithium salts of small-chain fatty acids (C1-C5) or medium-chain fatty acids (C6-C12) are particularly preferred for the stability that they provide to the sulfonylurea but with reduced thickening effect on the liquid formulation. In this respect, small-chain fatty acids are most preferred. Preferably, the small chain fatty acid is a C1-C4 organic acid, more preferably a C1-C3 organic acid, and most preferably a Ci- or C2-organic acid. The organic acid may have one, two, three or more carboxyl groups. Derivatives of the organic acid are acids which are mono-, di-, tri or polysubstituted along the carbon chain or the cyclic structure. Examples of substituents of the organic acids of the invention include Ci-C6-alkyl, C2-C6-alkenyl, aryl, aralkyl and aralkenyl, hydroxymethyl, C2-C6-hydroxyalkyl, C2-C6-hydroxyalkenyl, aminomethyl, C2-C6-aminoalkyl, cyano, formyl, oxo, thioxo, hydroxyl, mercapto, amino, carboxyl or imino groups. Preferred substituents are Ci-C6-alkyl (e.g. methyl, ethyl, propyl), hydroxymethyl, hydroxyl, amino and carboxyl groups. Examples of organic acids that can be used for the lithium organic acid salt include, but are not limited to, formic acid, acetic acid, propionic acid, butyric acid, lactic acid, citric acid, isobutyric acid, valeric acid, isovaleric acid, lauric acid, capric acid, caprylic acid, caproic acid, pivalic acid, oxalic acid, malonic acid, salicylic acid, tartaric acid, succinic acid, glutaric acid, glyceric acid, glyoxylic acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, propiolic acid, crotonic acid, isocrotonic acid, elaidic acid, maleic acid, fumaric acid, muconic acid, citraconic acid, mesaconic acid, camphoric acid, phthalic acid (0-, m-, or p-), naphthoic acid, benzoic acid, toluic acid, hydratropic acid, atropic acid, cinnamic acid, isonicotinic acid, nicotinic acid, bicarbamic acid, 4,4'-dicyano-6,6'-binicotinic acid, 8-carbamoyloctanoic acid, 1,2,4-pentanetricarboxylic acid, 2-pyrrolecarboxylic acid, malonaldehydic acid, 4- hydroxyphthalamic acid, 1-pyrazolecarboxylic acid, gallic acid or propanetricarboxylic acid. It is particularly preferred to use the lithium salt of formic acid, acetic acid, propionic acid, fumaric acid, salicylic acid, citric acid, lactic acid, oxalic acid and/or tartaric acid, with formic acid, acetic acid, citric acid and oxalic acid being most preferred.
In summary the Applicant has provided improved stability for only the inorganic lithium salts: lithium carbonate, lithium chloride, lithium sulphate in combination with the named SU’s. The structures of these particular lithium organic salts are very simple Li in association with a relatively small carboxylic acid chain comprise of 1-8 carbon atoms or Li in association with a simple single phenyl carboxylic acid. 

However according to Applicant’s Argument as related to the specification, the Applicant maintains that the instant invention has possession to combination comprising the following Lithium inorganic salts in relation to claimed composition based on the data argued above or in the Specification Examples of Tables 1-9 and 11: 
 	The inorganic lithium salt is a salt of lithium and an inorganic acid. Exemplary inorganic acids include, but are not limited to, HAIO2, HAl(OH)4, H3ASO4, HAsC>2, H3ASO3, H3BO3, (HB02)n, H2B4O7, HB03, HBr03, HBr02, HBrO, HBr04, H2C03, H4CO4, H2C206, H2C04 (or H2CO3H2O2), HCIO3, HCIO4, HCIO2, HCIO, HONC, HOCN, HNCO, HI03, HIO (or IOH, HI04), H5I06, H4I209, HNO3, HN02, H3PO4, H5PO5, HPO3, H3PO3, H4P2O5, HP02, H3PO2, H4P206, H4P2O7, H2SO4, H2SO3, H2S2O3, H2S2O7, H2SO2, H2Sx06 (x=2-6), H6S06, H2S2O4, H2SO5, H2S208, HSO3CI, HSO3F, H2Si03 (or Si02.H20), H4Si04, H2Si205 (or Si02.H20), H4Si308, H6Si207 (or 2Si02.3H20), H[CHB„Cln], H2S, H2CS4, H2CS3, HCN, HSeCN, HSCN, HBF4, H2SiF6, HPF6, HF, HC1, HBr, and HI. Preferably, the inorganic lithium salt is a carbonate, a phosphate, a sulphate, or a halide (preferably, F or Cl). Also Lithium inorganic salts:  lithium molybdate, lithium titanate, lithium manganese oxide, lithium manganese dioxide, lithium iron phosphate, lithium zirconate, lithium iron oxide, lithium D-gluconate, lithium pentaborate, lithium bromide, lithium iodide, lithium chloride, lithium calcium chloride, lithium hydrogen carbonate, lithium carbonate, lithium citrate, lithium hydroxide, lithium manganate, lithium methionate, lithium monoxide, lithium oxide, lithium mono-orthophosphate, lithium orthophosphite, lithium disilicate, lithium metasilicate, lithium sodium carbonate, dilithium fluorophosphate, dilithium fluorophosphite, lithium metaphosphate, trilithium phosphate, trilithium phosphite, lithium propanoate, lithium butanoate, lithium pentanoate, lithium hexanoate, lithium heptanoate, lithium octanoate, lithium nonanoate, lithium decanoate, lithium formate, lithium phosphate (dibasic, monobasic, tribasic), lithium salicylate, lithium-sodium phosphate, lithium sulfite, lithium sulfate, dilithium sulfite, lithium thiocyanate, lithium fluorosilicate, oxalic acid dilithium salt, lithium betahydropyruvic acid, lithium fluoride, lithium aluminate, lithium tetrafluoroborate, lithium thioacetate, lithium bromate, lithium periodate, dilithium thiosulfate, lithium metaborate, lithium tetraborate, lithium borate, lithium hexametaphosphate, lithium hydrogenphosphite, lithium hydrogenselenite, lithium 5 hydrogensulfite, lithium hydrosulfite, lithium hypochlorite, lithium polyphosphate, lithium polyphosphite, lithium propionate, lithium pyrophosphate, lithium selenate, lithium thiosulfate, lithium thiosulfide, and lithium thiosulfite. It is to be understood that the above list includes analogues, homologues, isomers, enantiomers, hydrates and derivatives thereof.”
In summary the Applicant has provided improved stability for only the sulfonyl ureas: foramsulfuron, chlorsulfuron, pyrazosulfuron ethyl, amidosulfuron, iodosulfuron-methyl salt in combination with lithium acetate, lithium formate, lithium citrate, lithium octanoate, lithium benzoate, lithium carbonate, lithium chloride or lithium sulphate. Many of the sulfonyl urea herbicides not tested differ significantly to the SU’s tested. Those differing significantly in structure from the tested ones might not provide a similar stability result as the SU’s tested. The Specification allows to the claims to be open numerous SU’s which are both are structurally significantly different to those tested

However according to Applicant’s Argument as related to the specification, the Applicant maintains that the instant invention has possession to combination comprising the following sulfonyl urea herbicide in relation to claimed composition based on the data argued above or in the Specification Examples of Tables 1-9 and 11: 
By way of a general structure, the sulfonylurea may be a compound according to Formula (I) as described in WO 2007/027863 A2 (E.I. DuPont De Nemours and Company): 


    PNG
    media_image1.png
    104
    219
    media_image1.png
    Greyscale



wherein J is R13S02N(CH3)- or J is selected from the group consisting of J1-J15 in WO 2007/027863 A2 and wherein also in WO 2007/027863 A2: R is H or CH3; R1 is F, Cl, Br, NO2, C1-C4 alkyl, C1-C4 haloalkyl, C3-C4 cycloalkyl, C2-C4 haloalkenyl, C1-C4 alkoxy, C1-C4 haloalkoxy, C2-C4 alkoxyalkoxy, C02R14, C(0)NR15R16, S02NR17R18, S(0)nR19, C(0)R2°, CH2CN or L; R2 is H, F, Cl, Br, I, CN, CH3, OCH3, SCH3, CF3 or OCF2H; R3 is Cl, N02, C02CH3, C02CH2CH3, C(0)CH3, C(0)CH2CH3, C(0)-cyclopropyl, S02N(CH3)2, S02CH3, S02CH2CH3, OCH3 or OCH2CH3; R4 is Ci-C3 alkyl, C1-C2 haloalkyl, C1-C2 alkoxy, C2-C4 haloalkenyl; F, Cl, Br, NO2, CO2R14, C(0)NR15Ri6, S02NR17R18, S(0)nR19, C(O)R20 or L; R5 is H, F, Cl, Br or CH3; R6 is Ci-C3 alkyl optionally substituted with 0-3 F, 0-1 Cl and 0-1 C3-C4 alkoxyacetyloxy, or R6 is C1-C2 alkoxy, C2-C4 haloalkenyl, F, Cl, Br, C02R14, C(0)NR15R16, S02NR17R18, S(0)nR19, C(0)R2° or L; R7 is H, F, Cl, CH3 or CF3; R8 is H, Ci-C3 alkyl or pyridyl; R9 is Ci-C3 alkyl, C1-C2 alkoxy, F, Cl, Br, N02, C02R14, S02NR17R18, S(0)nR19, OCF2H, C(0)R2°, C2-C4 haloalkenyl or L; R10 is H, Cl, F, Br, Ci-C3 alkyl or C1-C2 alkoxy; R11 is H, CrC3 alkyl, CrC2 alkoxy, C2-C4 haloalkenyl, F, Cl, Br, C02R14, C(0)NR15R16, S02NR17R18, S(0)nR19, C(0)R2° or L; R12 is halogen, Ci-C4 alkyl or Ci-C3 alkylsulfonyl; R13 is CrC4 alkyl; R14 is selected from the group consisting of allyl, propargyl, oxetan-3-yl and Ci-C3 alkyl optionally substituted by at least one member independently selected from halogen, C1-C2 alkoxy and CN; R15 is H, Ci-C3 alkyl or Ci-C2 alkoxy; R16 is C1-C2 alkyl; R17 is H, Ci-C3 alkyl, C1-C2 alkoxy, allyl or cyclopropyl; R18 is H or Ci-C3 alkyl; R19 is Ci-C3 alkyl, Ci-C3 haloalkyl, allyl or propargyl; R is Ci-C4 alkyl, Ci-C4 haloalkyl or C3-Cs cycloalkyl optionally substituted by halogen; n is 0, 1 or 2; L is tetrazole ring, L1 is CH2, NH or O; R21 is selected from the group H and C1-C3 alkyl; X is selected from the group H, C1-C4 alkyl, C1-C4 alkoxy, C1-C4 haloalkoxy, C1-C4 haloalkyl, C1-C4 haloalkylthio, C1-C4 alkylthio, halogen, C2-C5 alkoxyalkyl, C2-C5 alkoxyalkoxy, amino, C1-C3 alkylamino and di(Ci-C3 alkyl)amino; Y is selected from the group H, C1-C4 alkyl, C1-C4 alkoxy, C1-C4 haloalkoxy, C1-C4 alkylthio, C1-C4 haloalkylthio, C2-C5 alkoxyalkyl, C2-C5 alkoxyalkoxy, amino, C1-C3 alkylamino, di(Ci-C3 alkyl)amino, C3-C4 alkenyloxy, C3-C4 alkynyloxy, C2-C5 alkylthioalkyl, C2-C5 alkylsulfinylalkyl, C2-C5 alkylsulfonylalkyl, C1-C4 haloalkyl, C2-C4 alkynyl, C3-C5 cycloalkyl, azido and cyano; and Z is selected from the group CH and N; provided that (i) when one or both ofX and Y is Cl haloalkoxy, then Z is CH; and (ii) when X is halogen, then Z is CH and Y is OCH3, OCH2CH3, N(OCH3)CH3, NHCH3, N(CH3)2 or CF2H. In Formula (I) above, the term "alkyl", used either alone or in compound words such as "alkylthio" or "haloalkyl" includes a straight-chain or branched alkyl, such as, methyl, ethyl, npropyl, /-propyl, or the different butyl isomers; "cycloalkyl" includes, for example, cyclopropyl, cyclobutyl and cyclopentyl; "alkenyl" includes straight-chain or branched alkenes such as ethenyl, 1-propenyl, 2-propenyl, and the different butenyl isomers; "alkenyl" also includes polyenes such as 1,2-propadienyl and 2,4-butadienyl; "alkynyl" includes straight-chain or branched alkynes such as ethynyl, 1-propynyl, 2-propynyl and the different butynyl isomers; "alkynyl" can also include moieties comprised of multiple triple bonds such as 2,5-hexadiynyl; "alkoxy" includes, for example, methoxy, ethoxy, «-propyloxy, isopropyloxy and the different butoxy isomers; "alkoxyalkyl" denotes alkoxy substitution on alkyl and examples include CH3OCH2, CH3OCH2CH2, CH3CH2OCH2, CH3CH2CH2CH2OCH2 and CH3CH2OCH2CH2; "alkoxyalkoxy" denotes alkoxy substitution on alkoxy; "alkenyloxy" includes straight-chain or branched alkenyloxy moieties and examples include H2C=CHCH20, (CH3)CH=CHCH20 and CH2=CHCH2CH20; "alkynyloxy" includes straight-chain or branched alkynyloxy moieties and examples include HC^CCFEO and CFEC^CCFEO; "alkylthio" includes branched or straight chain alkylthio moieties such as methylthio, ethylthio, and the different propylthio isomers; "alkylthioalkyl" denotes alkylthio substitution on alkyl and examples include CH3SCH2, CH3SCH2CH2, CH3CH2SCH2, CH3CH2CH2CH2SCH2 and CH3CH2SCH2CH2; "alkylsulfinylalkyl" and "alkylsulfonylalkyl" include the corresponding sulfoxides and sulfones, respectively; other substituents such as "alkylamino", "dialkylamino" are defined analogously. In Formula (I) above the total number of carbon atoms in a substituent group is indicated by the "Ci-Cj" prefix where i and j are numbers from 1 to 5. For example, C1-C4 alkyl designates methyl through butyl, including the various isomers. As further examples, C2 alkoxyalkyl designates CH3OCH2; C3 alkoxyalkyl designates, for example, CH3CH(OCH3), CH3OCH2CH2 or CH3CH2OCH2; and C4 alkoxyalkyl designates the various isomers ofan alkyl group substituted with an alkoxy group containing a total of four carbon atoms, examples including CH3CH2CH2OCH2 and CH3CH2OCH2CH2. In Formula (I) above the term "halogen", either alone or in compound words such as "haloalkyl", includes fluorine, chlorine, bromine or iodine. Further, when used in compound words such as "haloalkyl", said alkyl may be partially or fully substituted with halogen atoms which may be the same or different. Examples of "haloalkyl" include F3C, CICH2, CF3CH2 and CF3CCI2. The terms "haloalkoxy", "haloalkylthio", and the like, are defined analogously to the term "haloalkyl". Examples of" haloalkoxy" include CF3O, CCI3CH2O, HCF2CH2CH2O and CF3CH2O. Examples of" haloalkylthio" include CC13S, CF3S, CC13CH2S and C1CH2CH2CH2S. For this invention, preferable sulfonylureas according to Formula (I) include those where X is selected from the group C1-C4 alkyl, C1-C4 alkoxy, C1-C4 haloalkoxy, halogen, di(Ci-C3 alkyl)amino and Y is selected from the group C1-C4 alkyl, C1-C4 alkoxy, and C1-C4 haloalkoxy. More preferably, X is selected from CH3, OCH3, Cl, OCHF2, and N(CH3)2 and Y is selected from CH3, OCH3, OCHF2 and OCH2CF3. Preferable sulfonylureas according to Formula (I) also include those where J is J-l, R1 is Cl, C02CH3, CO2C2H5, CH2CH2CF3, or 0CH2CH2C1, and R2 is H; J is J-l, R1 is C02CH3, and R2 is CH3; J is J-2, R3 is C02C2H5, OCH2CH3, or COC3-cycloalkyl, L1 is CH2, O, or NH, and R2 is H; J is J-5, R4 is CO2CH3, and R5 is H; J is J-6, R6 is CON(CH3)2, S02CH2CH3, or CF3, and R7 is H; J is J-10, R8 is CH3, R9 is C02CH3 and R10 is Cl. For the purpose of this invention, the sulfonylurea according to Formula (I), or any of the exemplary sulfonylureas mentioned herein, is to be understood as meaning all of the usual use forms in this technical field, such as acids, esters, salts and isomers. In this invention the salt includes acid-addition salts with inorganic or organic acids such as hydrobromic, hydrochloric, nitric, phosphoric, sulfuric, acetic, butyric, fumaric, lactic, maleic, malonic, oxalic, propionic, salicylic, tartaric, 4-toluenesulfonic or valeric acids. Also included are salts formed with organic bases (e.g., pyridine, ammonia, or triethylamine) or inorganic bases (e.g., hydrides, hydroxides, or carbonates of sodium, potassium, lithium, calcium, magnesium or barium). Preferred salts of the sulfonylureas according to Formula (I), or the exemplary sulfonylureas mentioned herein, include lithium, sodium, potassium, triethylammonium, and quaternary ammonium salts. Preferred esters for the purpose of this invention are the alkyl esters, in particular the C1-C10-alkyl esters, such as methyl and ethyl esters.
 Base on the above the Examiner maintains at the time of the application was filed the broad types of lithium salts and sulfonyl urea herbicides are not described in the instant application in a way as to reasonably convey to an Artisan in the relevant field that the inventor had possession of the claimed invention as a whole. The bold typing represent some of the vastly different structures which there are no similar tested results provided.
	Applicant argues that the present examination is inconsistent with the examination of allowed claim24 in USSN 15/538158: 
24.    (New) A liquid herbicidal composition comprising:
a non-aqueous solvent system;
at least one sulfonylurea herbicide selected from tribenuron, or salts or esters thereof;
and
at least one inorganic salt selected from the metal phosphates wherein the at least one inorganic salt comprises a metal selected from Na, K, Ca, Mg or A1 and wherein the at least one inorganic salt is not sodium triphosphate.
	Allowed claim 24 in  USSN 15/538158 actually recites the combination of specific SU herbicide, tribenuron plus the specific metal phosphates providing the desired result. The instant claim 1 recites no named SU’s herbicides and no specific inorganic lithium salt or no specific C1-C12 organic lithium salt yielding a desired result. The instant claim 1 reads, 
1.    (Original) A liquid herbicidal composition comprising:
a non-aqueous solvent system;
at least one sulfonylurea herbicide; and
at least one inorganic or C1-C12 organic lithium salt.
Which is vastly different from allowed claim 24 in USSN 15/538158.  The Examination would differ.	
The Examiner agrees with the reference to the CropLife International in that it is obvious to combine herbicides including SU herbicides with other chemical used in agriculture such Li salts. And although while this is obvious to do, said combining/making does not render the unobvious such as synergy or stability. 
	The Applicant argues the Examiner’s position on USPN 8501667 claim 1 which reads as:
1. A stable water-based herbicidal suspension, comprising: (1) a herbicidal sulfonylurea compound (excluding 1-[3-[(4,6-dimethoxypyrimidin-2-ylcarbamoyl)sulfamoyl]-2-pyridyl]-2-fluor- opropyl methoxyacetate and N-[(4,6-dimethoxypyrimidin-2-yl)aminocarbonyl]-2-(2-fluoro-1-hydroxypropy- l)-3-pyridinesulfonamide) or its salt; (2) an inorganic salt; (3) at least one sulfonate selected from the group consisting of an aryl sulfonate, an alkylaryl sulfonate, an aryl sulfonate formaldehyde condensate, and an alkylaryl sulfonate formaldehyde condensate; and (4) water, wherein a proportion of the inorganic salt in the water-based herbicidal suspension is from 1 to 20% by weight, and wherein the inorganic salt is an alkali metal phosphate. 
Applicant argues, “Claim 1 of the ‘667 Patent places no limitation on the claimed sulfonylureas other than explicit proviso of two sulfonylurea species, which were excluded from the claim as originally filed. It is notable that the ‘667 Patent presents significantly fewer results from both volume of examples and data as well as lesser diversity of representative examples relative to Applicant’s disclosure. In comparison, Applicant’s experimental results delineated in its specification as filed demonstrate both a greater number and more diverse representation of both inorganic and organic salts (including the superior claimed lithium salts) and sulfonylurea species combinations than that presented in the ‘667 Patent. If anything, based on Applicant’s showing Applicant is entitled to greater scope of sulfonylurea genus than the ‘667 Patent sulfonylurea genus. As such, the instant rejection of Applicant’s claims in regard to sulfonylureas is wholly inconsistent with the analysis applied to the ‘667 Patent claims, which are deemed to be fully supported by its more limited disclosure.”
The Examiner argues that claim 1 of USPN ‘667 is required to meet a stability limitation. And only is the stability just loosely mentioned but stable compositions are demonstrated and clearly defined in Examples 1-4 of USPN ‘667. Claim 1 in USPN ‘667 also excludes two surfactants that won’t work. Claim 1 in ‘667 recites similarly structured sulfonates(aryl sulfonate, an alkylaryl sulfonate, an aryl sulfonate formaldehyde condensate, and an alkylaryl sulfonate formaldehyde condensate) as well as specific the inorganic salt such as alkali metal phosphate to assist in meeting the stability requirement recited in claim 1 off USPN ‘667.	
The instant claim 1 reads, 
1.    (Original) A liquid herbicidal composition comprising:
a non-aqueous solvent system;
at least one sulfonylurea herbicide; and
at least one inorganic or C1-C12 organic lithium salt, 
which is vastly different from allowed claim 24 in USSN 15/538158.	
The instant claim 1 recites no named SU’s herbicides and no specific inorganic lithium salt or no specific C1-C12 organic lithium salt yielding a desired result.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
				 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616